    Case: 1:20-cr-00077 Document #: 54 Filed: 03/11/21 Page 1 of 3 PageID #:175




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                              No. 20 CR 77
              v.
                                              Judge Matthew F. Kennelly
 KENNETH COURTRIGHT

                    MOTION FOR EXTENSION OF TIME TO
                     PRODUCE DISCOVERY MATERIALS

      The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, hereby presents this

motion for an extension of time to produce discovery materials, and in support, states

as follows:

      1.      On February 26, 2021, this Court ordered the government to produce in

discovery by March 31, 2021, certain SEC materials. As the government has

previously noted, these SEC materials consist of approximately 4 million documents,

most of which were obtained by the SEC from the court-appointed receiver in the

SEC’s civil case against defendant that is currently pending before Judge Wood, 19

CV 8454.


      2.      The government has been in communication with defense counsel about

the form of this production, and defense counsel has stated that he wants the

materials produced in a PDF format in one production and not on a rolling basis.




                                          1
    Case: 1:20-cr-00077 Document #: 54 Filed: 03/11/21 Page 2 of 3 PageID #:176




      3.     Given the size and format of the materials, they require processing at

an off-site location. The processing and conversion of the materials began on or about

February 5, 2021. The estimated completion date for the materials to be processed

and converted, given the size and format, is April 9, 2021. If that process is completed

by April 9, 2021, the government anticipates being able to load the materials on to a

hard drive and produce them to the defendant by April 16, 2021.


      4.     To date, the government has provided substantial discovery to the

defendant, including the materials the government used to indict this case, all of the

investigative FBI 302 reports generated after interviews conducted during the

investigation, and Grand Jury materials, including Grand Jury transcripts and

exhibits. The total number of documents that have already been produced include

approximately 87,000 pages of materials.


      WHEREFORE, based on the above, the government seeks an extension of time

to produce discovery materials to April 16, 2021.


                                        Respectfully submitted,

                                        JOHN R. LAUSCH, JR.
                                        United States Attorney

                                 By:    /s/ Jason A. Yonan
                                        JASON A. YONAN
                                        Assistant U.S. Attorney
                                        219 South Dearborn St., Rm. 500
                                        Chicago, Illinois 60604
                                        (312) 353-0708

                                           2
   Case: 1:20-cr-00077 Document #: 54 Filed: 03/11/21 Page 3 of 3 PageID #:177




Dated: March 11, 2021




                                       3
